    Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 1 of 11 PageID: 575



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    WILSON F. J.,                                         Civil Action No. 20-4641 (SDW)

                 Petitioner,

          v.                                                          OPINION

    JOHN TSOUKARIS, et al.,

                 Respondents.


WIGENTON, District Judge:

         Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Wilson

F. J., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Also before the Court is Petitioner’s motion

seeking a temporary restraining order.       (ECF No. 3).      Following an order to answer, the

Government filed a response to the petition and motion (ECF No. 7), to which Petitioner has

replied. (ECF Nos. 10-12). For the following reasons, this Court will deny the petition without

prejudice and will deny the motion as moot in light of the denial of Petitioner’s habeas petition.



I. BACKGROUND

         Petitioner is a forty-one year old native and citizen of the Dominican Republic who entered

the United States illegally without admission or inspection on an unknown date more than twenty

years ago.1 (Document 2 attached to ECF No. 1 at 3; Document 7 attached to ECF No. 7 at 2).

During his time in this country, Petitioner has amassed a considerable criminal history, including




1
  Petitioner apparently told immigration officers that he last entered the United States via a plane
trip to Puerto Rico in 1994, but there was no record of him ever having legally entered the United
States. (Document 8 attached to ECF No. 7 at 2-3).
 Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 2 of 11 PageID: 576



at least ten arrests since 2007. (Document 8 attached to ECF No. 7 at 3). In October 2009,

Petitioner was convicted of criminal trespass in New York.         (Id.). On December 28, 2017,

Petitioner was arrested in New Jersey on charges of terroristic threats, stalking, and contempt of

court related to his violating a domestic violence order. (Id.). On April 2, 2018, Petitioner pled

guilty to a downgraded criminal mischief charge, and his remaining charges were dismissed.

(Document 5 attached to ECF No. 10). Petitioner was also arrested in January 2018 on additional

charges including criminal mischief, criminal contempt, and burglary, for which he was later

indicted. (Id.). It is not clear from the record whether these charges remain pending based on the

evidence in the record and the parties appear to dispute whether this second set of charges has been

dismissed or otherwise disposed of by the state court. (Id.; ECF No. 7 at 6; Document 5 attached

to ECF No. 10; ECF No. 10 at 6). Petitioner was apparently committed to the Trenton Psychiatric

Hospital between January and July 2019 for a pending determination of whether he was competent

to stand trial, possibly on these disputed charges. (Document 2 attached to ECF No. 1 at 3). On

December 17, 2019, Petitioner was taken into immigration custody and placed in detention

pursuant to the Government’s discretionary detention authority under 8 U.S.C. § 1226(a), where

he has remained since that time. (Document 7 attached to ECF No. 7).

       Upon his arrival at the Essex County Correctional Facility, Petitioner was given a medical

evaluation. (ECF No. 11 at 10). During this evaluation, Petitioner was noted to have some dental

issues and athlete’s foot, and informed medical staff that he had historically had problems with

knee and back pain which had resolved, but was otherwise healthy. (Id.). Petitioner was provided

medication for his athlete’s foot and his history of knee and back issues were noted. (Id. at 12).

Petitioner next sought care on January 2, 2020, at which time he complained that, due to his weight,

he was unable to climb onto or sleep in his assigned top bunk. (Id. at 14). Petitioner was thereafter
 Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 3 of 11 PageID: 577



given a medical transfer to a bottom bunk. (Id. at 14-15). Because Petitioner also had tooth pain,

he was prescribed pain medication and was scheduled to be seen by the jail’s dentist. (Id. at 16).

Petitioner was seen by the dentist the following week, at which point he was scheduled for a dental

x-ray, was provided further pain medication, and was scheduled for a tooth cleaning and dental

follow-up appointment. (Id. at 17-18). Petitioner was thereafter seen by medical staff on February

3, 2020, but refused treatment at that time. (Id. at 20-21). It is not clear what the refused treatment

entailed, but it apparently involved blood work. (Id.). Petitioner was seen again by medical staff

on February 6, 2020, after his involvement in an altercation to be cleared for placement in a secured

housing unit. (Id. at 23-24). No injuries were noted at that time. (Id. at 24-25). On February 9,

2020, Petitioner was given a mental health assessment, at which point he was found to be

psychiatrically stable. (Id. at 26-27). Petitioner had another dental appointment on February 13,

2020, at which point Petitioner received a dental prophylaxis. (Id. at 29). Petitioner thereafter

sought treatment for back pain on March 27, 2020, which resulted in him receiving pain

medication. (Id. at 31). The parties have not supplied Petitioner’s jail medical records for April

2020 and beyond.

       On April 18, 2020, Petitioner was suspected of having contracted COVID-19, apparently

as a result of his having a fever. (ECF No. 7 at 7; Document 2 attached to ECF No. 10 at 3). He

received an antibody test which indicated that Petitioner was likely infected with the virus and in

the process of recovering and developing immunity to the virus. (ECF No. 7 at 7). Petitioner was

placed in a quarantine cell by himself and kept there until he had apparently recovered, at which

point he was released back into a standard detainee unit, which occurred on either April 22 or April

24. (ECF No. 7 at 7; Document 2 attached to ECF No. 10 at 3). During his time in isolation,

Petitioner was seen daily by a nurse, at which time his temperature was checked and he was given,
    Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 4 of 11 PageID: 578



at the very least, a multivitamin.2 (Document 2 attached to ECF No. 10 at 3). Petitioner apparently

no longer has any signs or symptoms of infection. (ECF No. 7 at 7).

        According to Petitioner’s medical expert, he suffers from obesity, high cholesterol, gastro-

esophageal reflux, chronic back and knee pain, and mental health issues including “delusional

psychosis.” (Document 11 attached to ECF No. 1 at 18).             Petitioner’s expert opines that

Petitioner’s obesity places him at heightened risk of complications were he to become infected

with COVID-19, and further asserts that Petitioner’s cholesterol issues could put him at risk of

heart disease which could further expose him to complications. (Id.). The expert also contends

that Petitioner’s continued detention, including his temporary placement in restrictive confinement

following an altercation at the jail, could cause him to have some form of mental break. (Id.).



II. DISCUSSION

A. Legal Standard

        Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his




2
  Petitioner apparently told his immigration counsel that he was given a multivitamin but “did not
think he was given any medicine.” (Document 2 attached to ECF No. 10).
 Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 5 of 11 PageID: 579



claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

       In his habeas petition and briefing in this matter, Petitioner argues that he should be

released from immigration detention because he has been subjected to punitive conditions of

confinement and has received insufficient medical care in light of his medical history, viral

infection, and the general threat posed by the COVID-19 epidemic. As this Court recently

explained in Jorge V.S. v. Green, No. 20-3675, 2020 WL 1921936, at *2 (D.N.J. Apr. 21, 2020),

conditions of confinement claims generally are not cognizable in a habeas petition, but both the

Supreme Court and Third Circuit have suggested in the past that such claims may serve as the

basis for habeas relief in “extreme cases” where exceptional circumstances require the application

of a habeas remedy such as release to alleviate the alleged constitutional harm. Ali v. Gibson, 527

F.2d 971, 975 n. 8 (3d Cir. 1978), superseded by statute on other grounds as stated in Callwood

v. Enos, 230 F.3d 627, 633 (3d Cir. 2000); see also Ziglar v. Abbasi, --- U.S. ---, ---, 137 S. Ct.

1843, 1862-63 (2017). The parties in V.S., as here, agreed that the COVID-19 pandemic was a

“significant and extraordinary situation warranting a particularized response,” this Court

“assume[d]” in V.S. that the danger of COVID-19 was sufficient to warrant permitting a conditions

of confinement claim seeking a habeas remedy. Jorge V.S., 2020 WL 1921936 at *2. Although

this Court will assume for the sake of this opinion that COVID-19 remains a sufficiently significant

and extraordinary situation to warrant considering a conditions of confinement claim seeking

habeas relief in this case, the Court finds that Petitioner’s mental health issues which pre-existed

and are largely unrelated to COVID-19 notwithstanding Petitioner’s brief stay in isolation for his
    Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 6 of 11 PageID: 580



own benefit and the benefit of other detainees as he recovered from his viral infection, are not so

extraordinary to warrant permitting him to seek his release through a conditions of confinement

claim on that basis. Thus, while the Court will address the merits of Petitioner’s COVID-19 related

claims, this Court finds that Petitioner’s mental health related claims do not require a habeas

remedy and therefore serve as no basis for release.3 Id.; Ziglar, 137 S. Ct. at 1862-63; Ali, 527

F.2d at 975 n. 8.

        In any event, assuming the COVID-19 pandemic is a sufficiently severe circumstance that

would warrant permitting a habeas claim based upon Petitioner’s remaining conditions of

confinement claims, claims such as Petitioner’s

               could be construed in two fashions – as a claim asserting that the jail
               has been deliberately indifferent to Petitioner’s medical needs, or as
               a claim asserting that the conditions under which he is detained
               amount to an unconstitutional application of punishment without a
               supporting conviction in violation of the Due Process Clause. As
               there is no clear guidance from the Courts of Appeals or Supreme
               Court on how to adjudicate such claims in light of an ongoing
               pandemic, many courts have found that insufficient jail action in
               light of the virus can serve as a basis for release under [the
               circumstances], see, e.g,, Rafael L.O. v. Decker, No. 20-3481, 2020
               WL 1808843 (D.N.J. Apr. 9, 2020); Cristian A.R. v. Thomas
               Decker, et al., No. 20-3600 (D.N.J. Apr. 12, 2020); Basank v.


3
  Even were this not the case, Petitioner has failed to show that jail staff were deliberately
indifferent to his medical needs. Nothing in the record presented to this Court suggests that
Petitioner demonstrated a direct need for mental health treatment during his time in Essex County,
and when he was placed briefly in restrictive housing after he had an “altercation” with persons
unknown, Petitioner was granted a psychiatric evaluation which indicated he did not need further
treatment at that time. The allegation of Petitioner’s immigration counsel that Petitioner may
require treatment to permit him to “meaningfully participate” in his removal proceedings in no
way establishes that Petitioner requires medical treatment for his own health or safety, and is a
matter for the immigration judge at Petitioner’s upcoming competency hearing, and not this Court,
to decide. This Court finds the speculation of Petitioner’s medical expert that continued
incarceration or isolation could lead to some sort of “mental break” similarly unavailing. Thus, as
there is no direct evidence that Petitioner suffers from a sufficiently severe mental need that is not
being met, and as Petitioner has failed to show that jail staff knew of, and disregarded that need,
Petitioner’s mental health related deliberate indifference claim would fail even were this Court
inclined to consider it.
Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 7 of 11 PageID: 581



          Decker, No. 20-2518, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020);
          Castillo v. Barr, No. 20-00605, 2020 WL 1502864 (C.D. Cal. Mar.
          27, 2020); Thakker v. Doll, No. 20-480, 2020 WL 1671563 (M.D.
          Pa. Mar. 31, 2020); Malam v. Adducci, No. 20-10829, 2020 WL
          1672662 (E.D. Mich. Apr. 5, 2020); while many others have found
          that, where the jail takes adequate precautions in light of a given
          petitioner’s medical history, no such relief is warranted. See, e.g.,
          Dawson v. Asher, No. 20-409, 2020 WL 1304557 (W.D. Wa. Mar.
          19, 2020) (rejecting TRO request because detainees could not
          succeed on merits of request for relief without at least showing
          concrete likelihood of actual injury as opposed to mere speculation
          in light of the legitimate governmental interest in detaining aliens
          throughout removal proceedings); Sacal-Micha v. Longoria, No.
          20-37, 2020 WL 1518861 (S.D. Tex. Mar. 27, 2020) (rejecting
          habeas TRO based on medical conditions of confinement claim as
          that claim normally must be brought under § 1983, and in any event
          such a claim is not likely to succeed in the absence of a showing of
          deliberate indifference to the detainees medical needs); Lopez v.
          Lowe, No. 20-563, 2020 WL 1689874 (M.D. Pa. Apr. 7, 2020)
          (denying request for TRO by habeas petitioner as he could not
          establish deliberate indifference to his medical needs).

                   Turning first to the issue of Petitioner’s medical needs, for
          an immigration detainee to make out a claim for relief based on a
          jail official’s insufficient treatment or deliberate indifference to his
          medical needs under the Due Process Clause, he must show both
          that he is subject to a sufficiently serious medical need, and that jail
          officials have been deliberately indifferent to that need. See, e.g.,
          Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 581-82 (3d
          Cir. 2003); Parkell v. Morgan, 682 F. App’x 155, 159-60 (3d Cir.
          2017); King v. Cnty. of Gloucester, 302 F. App’x 92, 96 (3d Cir.
          2008). Even assuming that [the threat of] COVID-19 in and of itself
          is a sufficiently serious need, or that Petitioner’s [asthma] is
          sufficiently serious to oblige the jail to take action to alleviate the
          risk presented by the virus, success on such a claim would still
          require Petitioner to show that officials at the jail were deliberately
          indifferent to that need – i.e. that Respondents “kn[e]w of and
          disregard[ed] an excessive risk to inmate health or safety.” Natale,
          318 F.3d at 582 (quoting Farmer v. Brennan, 511 U.S. 825, 837
          (1994)). This requires that the [respondent] was “both [] aware of
          facts from which the inference could be drawn that a substantial risk
          of serious harm exists and . . . dr[e]w th[at] inference.” Id. Where
          some treatment or proscriptive action designed to alleviate the
          medical need has been provided and the dispute is over the adequacy
          of the treatment or preventative steps taken, federal courts “are
          generally reluctant to second guess medical judgments and to
 Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 8 of 11 PageID: 582



               constitutionalize claims which sound in state tort law.’” Everett v.
               Nort, 547 F. App’x 117, 121 (3d Cir. 2013) (quoting United States
               ex rel. Walker v. Fayette Cnty., 599 F.2d 573, 575 n. 2 (3d Cir.
               1979)).     Neither a detainee’s subjective dissatisfaction or
               disagreement with the professional judgment of medical staff as to
               how best to deal with a medical issue are normally sufficient to
               establish deliberate indifference. Hairston v. Director Bureau of
               Prisons, 563 F. App’x 893, 895 (3d Cir. 2014); White v. Napolean,
               897 F.2d 103, 110 (3d Cir. 1990); Andrews v. Camden Cnty., 95 F.
               Supp. 2d 217, 228 (D.N.J. 2000).

               ....

                       . . . A claim challenging conditions [of confinement] under
               the Due Process Clause [under the theory that those conditions
               amount to punishment in the absence of a supporting conviction in
               turn] has both a subjective and objective component – the objective
               component requiring a showing that the deprivation involved in the
               conditions was sufficiently serious, and the subjective component
               requiring that jail officials act with a sufficiently culpable mind.
               [Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007) (citing Bell v.
               Wolfish, 441 U.S. 520, 535-36 (1979))]. The subjective component
               can be established by showing an express intent to punish; or by
               showing that the conditions in question were arbitrary, purposeless,
               or excessive in relation to the ascribed governmental objective. Id.
               Conditions which are reasonably related to a legitimate government
               interest and which are not excessive in relationship to that interest
               will therefore not support a claim in the absence of a showing of an
               express intent to punish. Id. at 67-69. . . . [I]mmigration detention
               is clearly reasonably related to a legitimate government interest –
               the Government’s interest in securing those subject to removal
               proceedings pending the conclusion of those proceedings in order to
               ensure they do not abscond and that they attend those proceedings
               while also ensuring they are not a danger to the community in the
               meantime. See, Dawson, 2020 WL 1304557 at *2; see also
               Jennings, 138 S. Ct. at 836; Demore v. Kim, 538 U.S. 510, 523
               (2003); Zadvydas, 533 U.S. at 690-91.

Jorge V.S. v. Green, No. 20-3675, 2020 WL 1921936, at *2-4 (D.N.J. Apr. 21, 2020).

       Turning first to Petitioner’s conditions of confinement, it is clear that the Government has

a legitimate interest in securing aliens during their removal proceedings. Jennings, 138 S. Ct. at

836. The Court further finds that Petitioner has not shown an express intent to punish on the part
 Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 9 of 11 PageID: 583



of jail staff. Thus, he can only succeed on his conditions of confinement claim by showing that

the conditions applied to him in immigration detention are arbitrary, purposeless, or excessive in

relation to the Government’s interest in detaining him. Having reviewed the record of this matter,

it is clear that the conditions to which Petitioner is subject are not excessive in relation to that

interest and are neither arbitrary nor purposeless.

       The Essex County facility and its staff have taken numerous concrete steps to alleviate and

mitigate the risk COVID-19 presents to its inmate population.            The facility has limited or

eliminated access to the jail by outside volunteers, visitors, and contractors to the extent feasible;

increased both on call and always on site medical staff and has at least two nurses and a nurse

practitioner on hand at all times with doctors on call for emergencies during off hours; increased

health monitoring and sick call access for detainees; increased needed supplies; hired additional

staff and increased cleaning and sanitizing of the jail to several times a day; and acquired stockpiles

of masks and other protective equipment. (Document 5 attached to ECF No. 7). The jail has also

developed medical protocols for dealing with and treating suspected COVID-19 cases under which

those with illness or symptoms are medically evaluated, those with severe or moderate symptoms

are sent to the hospital for testing or treatment, while those with only mild or no symptoms are

instead quarantined, monitored, and treated. (Id. at 8-10). Likewise, asymptomatic individuals

who have been exposed to known cases have been moved to a separate unit with “ample room for

social distancing” where they remain for at least fourteen days. (Id. at 9). The jail has also

increased and removed limits to soap and water access to detainees, and has provided sanitizing

cleansers to staff for use upon detainee request. (Id. at 9-10). Considered in the aggregate, these

efforts to alleviate the threat of COVID-19 clearly indicate that the conditions under which

Petitioner is detained are rationally related to the Government’s legitimate interest in detaining
Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 10 of 11 PageID: 584



aliens during the pendency of removal proceedings, are not excessive in relation to that purpose,

and are neither purposeless or arbitrary. Petitioner has therefore failed to show a valid basis for

habeas relief in his conditions of confinement claim, and that claim is therefore denied.

        Petitioner’s deliberate indifference to medical needs claim fairs no better as a basis for

habeas relief. Here, Petitioner’s medical records indicate that he was given a thorough intake

screening, and that on each occasion that he sought treatment prior to the COVID-19 outbreak, he

was seen and provided diagnostic testing, treatment, and appropriate medication. Likewise, when

Petitioner began to exhibit symptoms of COVID-19 in April, apparently including a moderate

fever, he was given an antibody test, isolated from the general population, and monitored daily by

nursing staff while his symptoms quickly abated. Nothing in Petitioner’s filings indicate that he

has any serious untreated medical conditions, and the record instead indicates he was provided

adequate treatment for each of his medical issues and was placed in quarantine for his own

protection and the protection of other detainees when he showed signs of a viral infection. In light

of the timely medical treatment and monitoring Petitioner received throughout his time at the jail

and the considerable steps the jail has taken to mitigate the threat COVID-19 presents to Petitioner

and other immigration detainees, Petitioner has failed to show that jail staff have acted with

deliberate indifference towards him. His medical needs claim thus fails to present an adequate

basis for habeas relief. V.S., 2020 WL 1921936 at *2-4. As Petitioner has failed to show that he

has either been exposed to punitive conditions or that jail staff have been deliberately indifferent

to his medical needs, Petitioner’s habeas petition fails to set out a valid basis for habeas relief, and

his petition is therefore denied. Petitioner’s motion seeking a temporary restraining order is in

turn denied as moot in light of the denial of his petition.
Case 2:20-cv-04641-SDW Document 15 Filed 05/15/20 Page 11 of 11 PageID: 585



III. CONCLUSION

       For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE and his motion seeking a temporary restraining order (ECF No. 3) is

DENIED as moot in light of the denial of his habeas petition. An appropriate order follows.




Dated: May 15, 2020                                s/Susan D. Wigenton
                                                   Hon. Susan D. Wigenton,
                                                   United States District Judge
